          Case 1:20-cv-05230-VEC Document 10 Filed 08/07/20 Page 1 of 1

                         28 Liberty Street, 30th Floor • New York, NY 10005
                         Telephone: (212) 300-0375 • Facsimile: (212) 481-1333 • www.fslawfirm.com




                                                                      August 7, 2020

VIA CM/ECF
Hon. Valerie Caproni, U.S.D.J.
United States District Court for the
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007

       Re:     Tuy v. Major Cleaning Inc., No. 1:20-cv-05230-VEC (S.D.N.Y.)
               Suggestion of Death Under Fed. R. Civ. P. 25(a)

Dear Judge Caproni,

       We represent the Plaintiff and putative class and collective in the above referenced matter.
We write to inform the Court that one of the opt-in Plaintiffs in this matter, Timotea Patzan Ajbal,
unfortunately passed away.

         By way of background, Mrs. Ajbal retained the undersigned to represent her in this wage
and hour action prior to her death. While a pre-suit tolling agreement was in effect, Mrs. Ajbal
passed away on April 26, 2020. Upon cancellation of the tolling agreement and in preparation for
the filing the lawsuit, the undersigned learned of Mrs. Ajbal passing. In an abundance of caution,
and with the blessing of her surviving husband (named Plaintiff Juan Tuy), the undersigned filed
her opt-in form to toll any passing statute of limitations. The undersigned informed counsel for the
Defendants of Mrs. Ajbal’s passing upon their appearance.

        It is our understanding that Mr. Tuy intends to obtain the appropriate Letters of
Administration in order to represent his late wife’s interest in this case. Therefore, we respectfully
ask the Court that Mr. Tuy be allowed to submit a substitution motion as set forth in Fed. R. Civ.
P. 25(a) pending any determination of the Surrogate Court.

       We thank the Court in advance for its time and consideration of our request.

                                                      Sincerely,



                                                      Armando A. Ortiz

CC:    All Counsel of Record
